                                          Case 4:13-cv-02219-HSG Document 457 Filed 09/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRUE HEALTH CHIROPRACTIC INC, et                    Case No. 13-cv-02219-HSG
                                         al.,
                                   8                                                         ORDER REGARDING PLAINTIFFS’
                                                         Plaintiffs,                         OFFER OF PROOF; STRIKING
                                   9                                                         UNAUTHORIZED FILING
                                                  v.
                                  10                                                         Re: Dkt. 456
                                         MCKESSON CORPORATION, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           The Court has reviewed Plaintiffs’ Offer of Proof. See Dkt. No. 455 (“Offer of Proof”). In

                                  14   their Offer of Proof, Plaintiffs reference subpoena responses received from telephone carriers. Id.

                                  15   at 2. Plaintiffs’ counsel is DIRECTED to file any declarations or equivalent materials received

                                  16   from the telephone carriers by 5:00 p.m. on September 15, 2021. Plaintiffs’ counsel must not file

                                  17   any voluminous raw data that the telephone carriers included with their subpoena responses: what

                                  18   the Court is interested in is only any explanation provided by the carriers as to their practices and

                                  19   the nature of the materials produced. Plaintiffs’ counsel shall also promptly file any additional

                                  20   declarations or equivalent materials it receives from the telephone carriers on a rolling basis.

                                  21           Plaintiffs’ counsel proposed to file materials received from the telephone carriers under

                                  22   seal. Id. at 2, n.1. It is not clear to the Court why telephone carrier declarations or equivalent

                                  23   materials would meet the requirements for filing under seal. If Plaintiffs’ counsel believes the

                                  24   materials warrant sealing, Plaintiffs’ counsel may file a motion to seal as required by this

                                  25   District’s local rules.

                                  26           On September 14, 2021, Defendants filed Dkt No. [456] Letter to the Court Regarding

                                  27   Plaintiffs’ Offer of Proof. The Court neither authorized nor invited such a letter, and it is

                                  28   STRICKEN from the record.
                                         Case 4:13-cv-02219-HSG Document 457 Filed 09/15/21 Page 2 of 2




                                   1          To the extent Defendants have a response to Plaintiffs’ Offer of Proof, especially with

                                   2   respect to whether Plaintiffs proposed methodology satisfies the predominance requirement for

                                   3   class treatment, Defendants may file any response by 5:00 p.m. on September 17, 2021.

                                   4   Defendants’ response is limited to no more than five pages, and Defendants may not include any

                                   5   further expert declarations or other evidentiary material. In other words, the Court is seeking the

                                   6   Defendants’ legal position, and is not inviting further factual response or rebuttal regarding the

                                   7   offer of proof.

                                   8          IT IS SO ORDERED.

                                   9   Dated: 9/15/2021

                                  10                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  11                                                    United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
